Citation Nr: 1018673	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of Lyme 
disease.

2.  Entitlement to service connection for residuals of 
mononucleosis.

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Custody of the file was subsequently transferred to the VA RO 
and Insurance Center in Philadelphia, Pennsylvania, which is 
currently VA's Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had Lyme disease and mononucleosis during 
active service but has had no residuals thereof since 
discharge from service.

2.  The Veteran has not had chronic fatigue syndrome, as 
defined by VA, during or since active service.


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of Lyme disease that 
are due to or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The Veteran does not have residuals of mononucleosis that 
are due to or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The Veteran does not have chronic fatigue syndrome that 
is due to or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 4.88a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
residuals of Lyme disease, residuals of mononucleosis and 
chronic fatigue syndrome.  The Board will initially discuss 
certain preliminary matters preliminary matters and will then 
address the legal criteria and the facts of the case at hand. 

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In November 2005 the Veteran was provided letter advising her 
of the elements required to support a claim for service 
connection but not including the effective-date and 
disability-rating elements.  She was informed of the 
effective-date and disability-rating elements by a letter in 
May 2007 concurrent with the Statement of the Case (SOC); the 
Veteran had ample opportunity to respond before the claim was 
certified to the Board for appellate review.

Where there is a timing defect in a case (i.e., where the 
appealed rating action precedes adequate VCAA notice) VA may 
cure the timing defect through compliance via proper remedial 
measures, such as the issuance of compliant VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The 
readjudication may come in the form of the issuance of a SOC 
following the issuance of the VCAA notice.  Mayfield v. 
Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board 
accordingly finds at this point that the Veteran has been 
provided appropriate VCAA notice.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of her claims.  The RO has 
obtained service treatment records (STRs) and treatment 
records from those VA providers identified by the Veteran as 
having relevant medical evidence; neither the Veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims and the 
Board is also unaware of any such evidence.  The Veteran was 
advised of her entitlement to a hearing before the RO's DRO 
or before the Board, but she did not request such a hearing.  
The Veteran has also been afforded an appropriate VA 
examination.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  The Board will accordingly address the merits 
of the claims for service connection for cervical spine 
disorder and dental disorder.

II.  Analysis

General legal principles regarding service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When a claimant makes a claim, he or she is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009)

Service Connection for Residuals of Lyme Disease and 
Mononucleosis

The Veteran presented to the 10th Aeromedical Squadron (AMDS) 
in September 1999 complaining of sore throat and feeling very 
"run down."  The clinical impression was "viral syndrome, 
rule out mono."  

A laboratory report by the 810th Medical Operations Squadron 
(MDOS) in September 2002 was positive for mono.  However, a 
subsequent laboratory report by the 305th Medical Group in 
September 2003 was negative for mononucleosis.

A laboratory report by the 305th Medical Group in July 2004 
was positive for acute Lyme disease, treated with doxycycline 
for 30 days; however, a March 2005 letter from Drexel College 
University of Medicine reflects an impression that the 
positive impression for Lyme could be false due to prior 
infectious mononucleosis.  Further laboratory testing was 
recommended.

The Veteran had a VA general medical examination in December 
2005; the examiner reviewed the claims file with associated 
service treatment records (STRs).  The examiner noted the 
Veteran had been treated in service for mononucleosis in 2002 
and Lyme disease in 2004.  He stated he found no residuals of 
those diseases on examination of the Veteran.   

As noted, the Veteran was treated during service for Lyme 
disease and mononucleosis.  However, that a condition or 
injury occurred in service alone is not enough; there must be 
a disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1993).

Existence of current disability must be shown by competent 
medical evidence.  Degmetich, 104 F.3d 1328.  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).

In this case, although the Veteran is shown by STRs to have 
had Lyme disease and mononucleosis during service, the 
competent and uncontroverted medical evidence of record, in 
the form of the December 2005 VA examination, establishes 
that she does not have any residuals of those in-service 
disorders.  Accordingly, the threshold requirement for 
service connection - medical evidence of a claimed disorder - 
is not satisfied.

The Board acknowledges the case of McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007), noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  In this case, however, the evidence does not show 
any residuals of Lyme disease or mononucleosis at any time 
since the Veteran's discharge from service, so McClain does 
not apply.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the 
form of her correspondence to VA.

In her correspondence the Veteran asserts she was diagnosed 
during service with Lyme disease and mononucleosis and has 
had continuous symptoms of fatigue and joint pain since 
discharge from service.  The Board acknowledges that a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Further, lay testimony "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone, 8 Vet. App. 398, 405 (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu v. Derwinski, 2 Vet. App. at 492, 494-95 (1992) (lay 
person may provide eyewitness account of medical symptoms).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.  Rather, it 
is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, the Veteran's belief that she 
has residuals of Lyme disease and/or mononucleosis is clearly 
refuted by the competent and uncontroverted medical opinion 
of record showing she has no such residuals.

Based on review of the medical and lay evidence above the 
Board finds the criteria for service connection for residuals 
of Lyme disease and residuals of mononucleosis are not met.  
Accordingly, the claim must be denied. 

Service Connection for Chronic Fatigue Syndrome

For VA purposes, the diagnosis of chronic fatigue syndrome 
(CFS) requires: (1) new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests of all 
other clinical conditions that may produce similar symptoms; 
and, (3) six or more of the following (i) acute onset of the 
condition, (ii) low-grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes,(v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or more after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, and (x) sleep 
disturbance. See 38 C.F.R. § 4.88a.

In January 2003 the Veteran was treated by the 810th Medical 
Operations Squadron (MDOS) at Peterson Air Force Base for 
complaint of fatigue since November; it was noted she had 
been tested positive for mononucleosis the previous August.  
The Veteran reported she felt much better until November, and 
complained of increased stress in her life.  The clinical 
impression was possible depressive episode related to stress.

In April 2003 the Veteran presented to the Life Skills 
Support Center at Peterson Air Force Base complaining of 
sleep disturbance, fatigue and mild depressive symptoms.  
Past medical history was significant only for history of 
migraines.  The clinical impression was partner relation 
problem. 

In July 2004 the Veteran complained to the 305th Medical 
Groups of chronic fatigue symptoms off-and-on since 2002; the 
clinical impression was chronic fatigue.

In January 2005 the Veteran was worked up at Walter Reed Army 
Medical Center for urological complaints; review of systems 
indicated no constitutional malaise or fatigue.

A March 2005 letter from Drexel College University of 
Medicine stated an impression that fatigue could be 
differential: hypothyroidism or sleep problems (restless leg 
syndrome versus sleep apnea).  Recommendation was for further 
laboratory studies and sleep study.

The Veteran had a consultation to Deborah Heart and Lung 
Center in August 2005; her chief complaint was "I am 
tired."  A sleep study was conducted at Deborah Heart and 
Lung Center that found no current sleep disorder.  Following 
interview and physical examination the examiner diagnosed 
chronic fatigue syndrome, probably related to Lyme disease.

An Air Force treatment note, dated in September 2005, cites 
current medical issues of chronic fatigue/mononucleosis/Lyme 
disease, degenerative joint disease (DJD) lumbar spine, 
bladder repair, migraines, severe allergies, left hip 
bursitis and erythema dyschromicum perstans (EDP), a skin 
disorder.

During subsequent interview in November 2005 an Air Force 
examiner noted the Veteran's multiple medical symptoms were 
stable and under treatment; however, the Veteran remained 
with chronic fatigue and sun exposure limitations that 
disqualified her for deployment.  Because the Veteran was 
close to retirement she was not required to appear before a 
medical evaluation board (MEB) for retention in service.  
Current diagnoses were chronic fatigue, DJD, allergies with 
migraine and EDP.  The examiner stated the Veteran had been 
seen in the rheumatology clinic for chronic fatigue syndrome 
and arthritis of the lower back, worsened by Lyme disease and 
with unresolved pain.

The Veteran had a VA general medical examination in December 
2005; the examiner reviewed the claims file along with 
associated STRs.  The examiner asserted he had absolutely no 
idea where chronic fatigue was, since the Veteran had no 
clear-cut muscular weakness and had no difficulty making it 
through the ordinary activities of daily living, including 
being the mother of two young children.  The Veteran offered 
that she associated her claimed CFS to her history of 
mononucleosis and Lyme disease; however, the examiner stated 
he found no CFS on examination.

On review of the evidence above, the Board notes the Veteran 
was diagnosed during service with CFS; however, it does not 
appear that the in-service diagnosis of CFS comported with 
VA's definition of CFS in 38 C.F.R. § 4.88a.  Specifically, 
diagnosis of CFS under 38 C.F.R. § 4.88a requires (1) new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least six months; (2) the exclusion, by history, physical 
examination, and laboratory tests of all other clinical 
conditions that may produce similar symptoms; and, (3) six or 
more of the ten characteristic symptoms.  The provisions of 
38 C.F.R. § 4.88a are conjunctive, not disjunctive.  See 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the 
use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision had to be 
met).  Compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(holding that only one disjunctive "or" requirement had to 
be met in order for an increased rating to be assigned).  

Accordingly, all three conditions listed in 38 C.F.R. § 4.88a 
must be met.  In this case, careful review of the Veteran's 
STRs, comprising 18 envelopes of treatment records, does not 
show new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the usual 
level for at least six months, or the exclusion, by history, 
physical examination, and laboratory tests of all other 
clinical conditions that may produce similar symptoms.  
Finally, review of the STRs demonstrates that only four of 
the symptoms associated with CFS (acute onset, nonexudative 
pharyngitis, headaches and sleep disturbance) were present to 
some degree during active service; diagnosis of CFS as 
defined by VA requires at least six of the ten symptoms.

The Board accordingly finds that CFS was not shown during 
active service.

Further, the Board finds the competent and uncontroverted 
medical opinion of record, in the form of the VA examination 
in December 2005, specifically shows the Veteran does not 
have current CFS.  Given that the Veteran did not have the 
claimed disorder in service or after discharge from service, 
it follows that service connection may not be granted under 
any theory of entitlement.

The Board notes that the Veteran's claim for service 
connection for CFS overlaps her claims for service connection 
for residuals of Lyme disease and/or residuals of 
mononucleosis; specifically, she asserts she has had chronic 
symptoms of fatigue and joint pain since discharge from 
service, and wants to receive compensation regardless of what 
the underlying disorder(s) may be.  See Clemons, 23 Vet. App. 
1, holding that when a claimant makes a claim he or she is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  

In this case the Veteran has been afforded a VA examination 
that has not identified any current underlying disorder for 
which service connection may be considered.  Although the 
Veteran is competent to report her symptoms such as fatigue 
and pain during and since active service, symptoms alone do 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001).

Based on review of the medical and lay evidence above the 
Board finds the criteria for service connection for CFS are 
not met.  Accordingly, the claim must be denied. 

Burden of proof

In arriving at the determinations above the Board has 
carefully considered the benefit-of-the-doubt rule.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case the evidence preponderates against the claims 
for service connection for residuals of Lyme disease, 
residuals of mononucleosis and CFS.  The benefit-of-the-doubt 
rule therefore does not apply.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of Lyme disease is denied.

Service connection for residuals of mononucleosis is denied.

Service connection for chronic fatigue syndrome is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


